TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 25, 2016



                                     NO. 03-15-00729-CV


                                Jodi Regina Copley, Appellant

                                                  v.

                                 Jeffrey Kyle Frazier, Appellee




        APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the divorce decree signed by the district court on October 7, 2015.

Having reviewed the record, the Court holds that appellant has not prosecuted her appeal and did

not file a brief, nor comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.